Judgment unanimously affirmed. Memorandum: We affirm for the same reasons expressed in the memorandum in the case of People v Ervin (156 AD2d 977 [decided herewith]). In addition, defendant’s contention that the verdict sheets were not proper is unpreserved for review since he failed to object to their submission (see, People v Rodriguez, 144 AD2d 598, Iv denied 73 NY2d 895; People v Battles, 141 AD2d 748, Iv denied 72 NY2d 1043; People v Monroe, 135 AD2d 741). Were we to reach that contention, we would determine that it lacks merit (see, People v Fields, 134 AD2d 365, Iv denied 72 NY2d 956). (Appeal from judgment of Supreme Court, Erie County, Rossetti, J. — manslaughter, first degree.) Present — Boomer, J. P., Green, Pine, Balio and Law-ton. JJ.